Case:17-17630-MER Doc#:208 Filed:06/03/19           Entered:06/04/19 09:29:22 Page1 of 3

                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO
                         The Honorable Michael E. Romero

     In re:
                                                     Case No. 17-17630 MER
     MATTHEW CURTIS WITT,

               Debtor.                               Chapter 7


                                          ORDER

      THIS MATTER comes to be heard on the motion by Noel West Lane, III
 (“Lane”) to conduct examinations pursuant to Fed. R. Bankr. P. 2004.1

       Previously, upon motions for reconsideration filed by potential
 examinees, the Court vacated an order permitting creditor David Kahn to
 conduct Fed. R. Bankr. P. 2004 examinations of the Debtor, Matthew Curtis
 Witt (“Debtor”), and Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel,
 Inc. and Silver Leaf Mortgage, Inc. (collectively the “Affiliated Parties”).
 Kahn sought inquiry into the Debtor’s and the Affiliated Entities’ pre-petition
 financial history which, according to Kahn, “may directly impact the
 administration of the estate and claims for fraudulent conveyance.”2 Kahn
 also sought the production of documents from those entities in connection
 with the examinations.3 As permitted by this Court’s Local Bankruptcy Rule
 2004-1(a), Kahn’s motion was filed on an ex parte basis,4 and the Court
 granted Kahn’s motion.5

        Pursuant to this Court’s Local Bankruptcy Rules, the Debtor and the
 Affiliated Parties moved for reconsideration of the Order granting Kahn’s
 motion.6 Based on its review of Kahn’s, the motions to reconsider, and
 considering Kahn’s failure to file any response to the motions to reconsider,


 1
     ECF No. 169 (“2004 Motion”).

 2
     ECF No. 162.

 3
     Id.

 4
   L.B.R. 2004-1(a) (“An order for examination pursuant to Fed. R. Bankr. P. 2004 may be
 issued by the Court on the ex parte application of a party in interest.”).

 5
     ECF No. 193.

 6
   L.B.R. 9013-1(a)(5)(B) (“The Court may enter an order on an ex parte basis. Whenever
 the Court grants relief on an ex parte basis, any interested party may move for
 reconsideration within 14 days from the date of the order. The heightened standard of Fed.
 R. Bankr. P. 9023 will not apply when the motion seeks reconsideration of an ex parte
 ruling.”).
Case:17-17630-MER Doc#:208 Filed:06/03/19             Entered:06/04/19 09:29:22 Page2 of 3


 the Court concluded Kahn failed to satisfy his burden of demonstrating good
 cause exists for taking the Fed. R. Bankr. P. 2004 examinations.7

       Lane’s 2004 Motion is nearly a carbon copy of Kahn’s motion. In fact,
 the Court notes paragraphs 16-23 of Lane’s motion are identical to
 paragraphs in Kahn’s motion, except Lane subsitituted his own name as
 movant. Further, Lane's document request (Exhibit F of Lane's 2004
 Motion) is identical to Kahn's. Based on its review of Lane’s 2004 Motion,
 the examinee’s responses, and the arguments of the parties made at a
 hearing on this matter, the Court concludes Lane’s motion, like Kahn’s, will
 be denied.

        First, Lane is time barred from pursuing any claims against the Debtor
 under 11 U.S.C. §§ 523 and 727. Second, not only can the Court no longer
 entertain fraudulent transfer claims against either the Debtor or the
 Affiliated Parties, but Lane lacks standing to pursue any such claims on
 behalf of the estate. Therefore, any such claims cannot be the basis of any
 proposed examinations by Kahn.8 Third, the estate has already been fully
 administered by the Chapter 7 Trustee. The Debtor received his discharge
 on January 2, 2018. The Chapter 7 Trustee filed a final report on October 4,
 2018. At this stage in the case, and after the conclusion of the Commercial
 Capital, Inc. bankruptcy case,9 it is not reasonable, without greater
 explantion from Kahn, for the Court to agree both a Chapter 11 Trustee and
 a Chapter 7 Trustee failed to uncover any assets or claims hidden by the
 Debtor in the last ten years. The Chapter 11 Trustee in the Commercial
 Capital, Inc. bankruptcy case even prosecuted a fraudulent transfer action
 against this Debtor, and commenced turnover and avoidance actions against
 several other entities. There is nothing Lane could uncover in any
 examinations that could assist in the administration of a fully administered
 estate. Nothing Lane added at the hearing on this matter leads the Court to
 conclude otherwise.

      In the face of the objections by the Debtor and the Affiliated Entities, it
 became Lane’s burden to demonstrate the existence of good cause to

 7
  In re Buick, 174 B.R. 299, 304 (Bankr. D. Colo. 1994) (once an objection is raised to a
 motion under Fed. R. Civ. P. 2004, “the party seeking to conduct the examination bears the
 burden of producing evidence that good cause exists for taking the requested discovery.”).

 8
   In re Strecker, 251 B.R. 878, 880 (Bankr. D. Colo. 2000) (“A creditor . . . does not have
 an unlimited and unqualified right to conduct an examination of a debtor pursuant to Fed. R.
 Bankr. P. 2004 . . . This is particularly true where . . . the creditor has absolutely no
 independent knowledge, or additional facts, or a colorable legal claim[.]”).

 9
   See In re Commercial Capital, Inc., 09-17238-MER. Nearly a decade ago, and in this very
 Court, Commercial Capital, Inc. filed bankruptcy under Chapter 11. The Debtor herein was
 the sole shareholder of Commercial Capital, Inc., a member of its board of directors, and its
 President and CEO. A Chapter 11 plan was confirmed in the Commercial Capital, Inc.
 bankruptcy case on August 6, 2013.

                                               2
Case:17-17630-MER Doc#:208 Filed:06/03/19   Entered:06/04/19 09:29:22 Page3 of 3


 conduct the examinations under Fed. R. Bankr. P. 2004. The Court
 concludes Lane failed to meet that burden.

       Accordingly,

       IT IS HEREBY ORDERED Lane’s motion to conduct examinations under
 Fed. R. Bankr. P. 2004 is DENIED.

  Dated June 3, 2019                  BY THE COURT:


                                      _________________________
                                      Michael E. Romero, Chief Judge
                                      United States Bankruptcy Court




                                     3
